Citation Nr: 0012975	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-27 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to November 
1978 and from 
August 1980 to August 1983.  This appeal arises from a 
November 1996 rating action in which the RO denied service 
connection for residuals of a left ankle fracture.  

The veteran gave testimony at a video-conference hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in January 2000.  A transcript of the hearing 
is of record.  She submitted additional evidence during the 
hearing and waived her right to have it initially considered 
by the RO.  38 C.F.R. § 20.1304(c).  Furthermore, the Board 
notes that at the hearing, the veteran indicated that she was 
limiting her appeal to the claim for service connection for 
residuals of a left ankle fracture.  Accordingly, the 
veteran's previously perfected appeals on issues of 
entitlement to service connection for arthritis of multiple 
joints, hypertension, and headaches, to include migraines, 
will not be addressed by the Board in this decision. 
 

FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for residuals of a left ankle 
fracture, is plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
residuals of a left ankle fracture.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records reveals no findings, 
diagnoses, or treatment for a left ankle fracture.  In a 
September 1980 treatment record, the veteran complained of 
pain in both ankles.  The assessment was ligamental strain of 
the right ankle.  

A letter of medical treatment dated in May 1996 was received 
from Scott F. Smith, D.O., of the Alum Creek Medical Center.  
Dr. Smith stated that he was the veteran's family physician 
and that he saw her in May 1996 for complaints of left foot 
pain.  He noted a history of left foot pain which the veteran 
had related to an injury in service.  

Private outpatient treatment records dated from May 1990 to 
May 1996 from the Alum Creek Medical Center reveal complaints 
and treatment for various disorders including left foot 
fracture.  
   
Private outpatient treatment records dated in July 1996 and 
October 1997 reveal that the veteran received treatment for 
her left ankle.  The veteran provided a history of injury to 
her left ankle in service.  The impression was probable 
peroneal tendinitis of the left ankle.

The veteran was afforded a VA orthopedic examination in May 
1999.  She reported that she tore her ligaments in her left 
leg during service.  Examination of the left ankle revealed 
inversion of 30 degrees, eversion of 15 degrees, dorsiflexion 
of 30 degrees, and plantar flexion of 40 degrees.  There was 
no swelling, pain, or bony abnormality.  The diagnoses 
included status post motor vehicle accident with a history of 
tendon tear of the left ankle.  The examiner further 
commented that he was unable to find any significant data in 
the veteran's claims folder of a left ankle fracture and that 
a left ankle dysfunction would be in question without 
supportive data of an initial injury at the time of the motor 
vehicle accident.

The veteran was afforded a hearing before the undersigned 
Member of the Board at the RO in January 2000.  She limited 
her testimony to her left ankle disorder.  The veteran 
testified that she injured her left ankle in an automobile 
accident in service and that she currently has experienced 
many problems with her ankle.  She stated that in particular 
her ankle swelled up and it was difficult for her to wear her 
shoes.

The veteran submitted additional medical evidence at the 
January 200 hearing with a written waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304(c).  The 
evidence consisted of private outpatient treatment records 
dated in March and October 1999 in which the veteran 
complained of left ankle pain.  The impressions were peroneal 
tendinitis, left ankle.

II.  Analysis

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claim, that is, a 
claim which is plausible.  If she has not presented a well-
grounded claim, her appeal must fail, and there is no duty to 
assist her further in the development of her claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

In this case, there is current evidence of a left ankle 
disorder as evidenced by private treatment records which show 
peroneal tendinitis of the left ankle.  Thus, the first 
Caluza requirement to establish a well-grounded claim is met.  
The veteran has claimed that she injured her left ankle in an 
automobile accident in service, but the service medical 
records reveal that subsequent to the accident, the veteran  
complained of right knee pain, back pain and left cheek bone 
injury.  There was no indication or complaints pertaining to 
a left ankle injury.  In a 1980 treatment record, three years 
after the accident, the veteran complained of pain in both 
ankles.  The assessment was ligamental sprain of the right 
ankle.  Furthermore, there is no medical opinion of record 
linking the current right knee disorder to service.  Thus, 
the second and third Caluza requirements are not met.   The 
veteran, as a layperson, is not competent to make such an 
assertion.  See Espiritu.  Thus, the veteran has not 
submitted a well-grounded claim and the appeal as to this 
issue is denied.  

Since the veteran has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim for 
service connection for residuals of a left ankle fracture is 
well grounded, VA is under no "duty to assist" her in 
developing the evidence pertinent to her claim. See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997). Moreover, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would make her claim well grounded. See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board notes that the RO also denied the veteran's claim 
as not well grounded. Clearly then, he is not prejudiced by 
the Board's decision to deny her claim on this same basis. 
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  
Furthermore, as the RO provided the legal requirement for 
submitting a well-grounded claim and an explanation as to why 
the veteran's claim was denied, the Board also finds that VA 
has met its duty to inform her of the evidence necessary to 
support her claim.  See 38 U.S.C.A. § 5103(a); see Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a left ankle fracture is 
denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

